DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 08/09/2022.
	Claims 1-6, 8, 13, 19-22, 24, 26, 28, 30-32, 34, and 37 are pending.
	Claims 7, 9-12, 14-18, 23, 25, 29, 33, 35, 36, 38, and 39 are cancelled.
	Claims 1-6, 8, 13, 19-22, 24, 26, 28, 30-32, 34, and 37 are currently amended.
	Claims 19-22, 24, 26, 28, 30-32, 34, and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/2022.
	Claims 1-6, 8, and 13 are currently under consideration to the extent that they read upon Applicant’s elected species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konrad et al (DE102012216990) (all citations made to English language translation provided herewith).
Konrad teaches whey protein particles with a particle size of 1-15 microns that are useful as a food additive (see entire document, for instance, Abstract).  The particles are taught as having a protein denaturation level of 95% (see entire document, for instance, page 3, fifth paragraph).  The composition is taught as being almost free of fat and with only trace amounts of lactose (see entire document for instance, page 5, paragraph 8 and page 7, paragraph 6).  The whey protein isolate is taught as having a protein content of greater or equal to 90% (see entire document for instance, page 7, second paragraph).  Konrad does not require the protein fraction to comprise protein derived from functional organs of an animal.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 8, and 13 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al (GB 1494502) and Konrad et al (DE102012216990) (all citations made to English language translation provided herewith).
	Buckley teaches a protein product comprising whey protein and meat from animal origin (see entire document, for instance, page 2, lines 51-65).  The ingredients of the composition are taught as being mixed in a homogenizer (see entire document, for instance, page 3, lines 53-54).  The composition can be in the form of a wet mix (see entire document for instance, page 4, lines 67-68).  The composition does not require the presence of lactose or fat.  Buckley further teaches that the whey protein can be denatured (see entire document for instance, page 2, lines 61-65).  Buckley further teaches the presence of nutritional supplements (See entire document, for instance, page 2, line 18 and claims 1 and 9).
	Buckley, while teachings a protein product comprising whey protein and meat protein, does not directly recite the percent protein in the when protein.  Further, while teaching that the whey protein can be denatured, does not recite the amount of denaturation, or the size of the particles as instantly claimed.
Konrad teaches whey protein particles with a particle size of 1-15 microns that are useful as a food additive (see entire document, for instance, Abstract).  The particles are taught as having a protein denaturation level of 95% (see entire document, for instance, page 3, fifth paragraph).  The composition is taught as being almost free of fat and with only trace amounts of lactose (see entire document for instance, page 5, paragraph 8 and page 7, paragraph 6).  The whey protein isolate is taught as having a protein content of greater or equal to 90% (see entire document for instance, page 7, second paragraph).  Konrad does not require the protein fraction to comprise protein derived from functional organs of an animal.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize the whey protein particles of Konrad in the invention of Buckley.  One would have been motivated to do so since Konrad teaches that by utilizing their whey protein particles one is able to provide a desirable fat-like mouthfeel in the protein product.  There would be a reasonable expectation of success since both Buckley and Konrad are directed to food compositions comprising whey proteins, wherein Konrad teaches the benefits of utilizing whey protein particles with particular particle sizes.  
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to optimize the particle size of the particles of Konrad within the scope taught by Konrad.  One would have been motivated to do so since Konrad teaches a range, wherein the ranges within said range are therefore taught by Konrad.  It is noted that MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
	It further would have been obvious to nutritionally balance the wet food product of Buckley since Buckley directed teaches that the composition can comprise nutritional supplements, wherein the purpose of nutritional supplements is to add nutritional components to a composition.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611